IN THE COURT OF APPEALS OF IOWA

                                      No. 19-1736
                               Filed December 18, 2019


IN THE INTEREST OF D.M., A.M., and A.L.,
Minor Children,

K.L., Mother,
       Appellant.
________________________________________________________________


       Appeal from the Iowa District Court for Linn County, Barbara H. Liesveld,

District Associate Judge.



       A mother appeals the dispositional order regarding her three children.

AFFIRMED.



       Judith Jennings Hoover of Hoover Law Office, P.C., Cedar Rapids, for

appellant mother.

       Thomas J. Miller, Attorney General, and Mary A. Triick, Assistant Attorney

General, for appellee State.

       Carrie K. Bryner, Cedar Rapids, attorney and guardian ad litem for minor

children.



       Considered by Vaitheswaran, P.J., Mullins, J., and Vogel, S.J.*

       *Senior judge assigned by order pursuant to Iowa Code section 602.9206 (2019).
                                             2


VOGEL, Senior Judge.

       K.L. is the mother of D.M., born in 2004; A.M., born in 2006; and A.L., born

in 2010. K.L. is married to V.L, who is the biological father of A.L. and the

stepfather of D.M. and A.M.         The family came to the attention of the Iowa

Department of Human Services (DHS) in April 2019 upon reports V.L. sexually

abused A.M. and A.L. DHS determined the abused reports were founded. On

April 26, V.L. was removed from the home with the children allowed to remain in

the home with their mother. The State charged V.L. with multiple counts of sexual

abuse, and his trial is scheduled for January 2020. On July 15, the juvenile court

adjudicated the children as being in need of assistance. On July 18, the court,

noting concerns the mother “doesn’t recognize or support that the children are

[victims] of abuse,” ordered the children removed from the mother’s custody. The

court held a review removal hearing on July 24 and August 5. On September 30,

the court issued dispositional and removal-review orders that continued the

children’s removal.

       The mother appeals, asserting removal is not needed to protect the children

from further harm and the State failed to make reasonable efforts to prevent

removal.1 We review the proceedings de novo, and our primary concern is the

best interests of the children. In re J.S., 846 N.W.2d 36, 40 (Iowa 2014). We find

the State proved the mother continues to have extensive contact with V.L., which




1
 As the State correctly notes, any issues with pre-disposition removal are moot, and the
mother may only appeal from the dispositional order continuing removal. See In re A.M.H.,
516 N.W.2d. 869, 871 (Iowa 1994) (“Any error committed in granting the temporary ex
parte order [placing custody of the child with DHS] cannot now be remedied. We cannot
go back in time and restore custody based on alleged errors in the initial removal order.”).
                                            3


poses a risk of harm to the children. The State also proved it informed the mother

of the need to limit her contact with V.L. and to refrain from sharing any information

about V.L. with the children. We note the permanency goal is reunification with

the mother, another review hearing is scheduled for December 4,2 and the children

continue to be in the custody of close relatives—D.M. and A.M. with their biological

father and A.L. with her grandmother. We agree with the juvenile court and affirm

without further opinion. Iowa Ct. R. 21.26(1)(a), (d), (e).

       AFFIRMED.




2
  This review hearing was scheduled to occur during consideration of this appeal and prior
to filing this opinion.